                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5
                                                                                                    UNITED STATES DISTRICT COURT
                                                                  6                               NORTHERN DISTRICT OF CALIFORNIA
                                                                  7

                                                                  8   BUTHIENAH TAHA,                                   Case No.: 4:17-cv-06984 YGR
                                                                  9                                                     ORDER TO SHOW CAUSE RE: DISMISSAL OF
                                                                                   Plaintiff,                           CASE WITH PREJUDICE, AND VACATING
                                                                 10                                                     COMPLIANCE HEARING
                                                                             vs.
                                                                 11
                                                                      SIM & YOON CORPORATION, ET. AL.,                  Re: Dkt. No. 29
                                                                 12
                               Northern District of California
United States District Court




                                                                 13                 Defendants.
                                                                 14

                                                                 15          TO DEFENDANTS AND THEIR COUNSEL OF RECORD:
                                                                 16          YOU ARE HEREBY ORDERED TO SHOW CAUSE in writing no later than Friday, March 6,
                                                                 17   2020 why this matter should not be dismissed with prejudice in light of the motion. (Dkt. No. 29.)
                                                                 18   A compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday, March 13, 2020,
                                                                 19   in Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland, California.
                                                                 20
                                                                      Failure to timely file a written response by March 6, 2020 shall be deemed an admission that good
                                                                 21
                                                                      cause exists to dismiss this case with prejudice and the Court will grant the pending motion and
                                                                 22
                                                                      dismiss this action without further notice.
                                                                 23
                                                                             In light of the foregoing, the Court further VACATES the compliance hearing set for Friday,
                                                                 24
                                                                      February 28, 2020.
                                                                 25
                                                                             IT IS SO ORDERED.
                                                                 26
                                                                      Date: February 26, 2020
                                                                 27                                                 ___________________________________________
                                                                 28
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                                                                             UNITED STATES DISTRICT JUDGE
